746 A.2d 452 (2000)
163 N.J. 3
STATE of New Jersey, Plaintiff-Appellant,
v.
Israel PADILLA, Defendant-Respondent.
State of New Jersey, Plaintiff-Appellant,
v.
Edward Feliciano, a/k/a Julio Valez, Julio Velez, Eddie Vega and Edward Flaco, Defendant-Respondent.
Supreme Court of New Jersey.
Argued February 14, 2000.
Decided March 8, 2000.
On appeal from the Superior Court, Appellate Division, whose opinion is reported at 321 N.J.Super. 96, 728 A.2d 279 (1999).
James L. McConnell, Assistant Prosecutor, for plaintiff-appellant (Wayne J. Forrest, Somerset County Prosecutor, attorney; Mr. McConnell and Marina S. Peck, Assistant Prosecutor, on the brief).
Linda Mehling, Assistant Deputy Public Defender, for defendant-respondent Israel Padilla (Ivelisse Torres, Public Defender, attorney).
Cecelia Urban, Assistant Deputy Public Defender, for defendant-respondent Edward Feliciano (Ivelisse Torres, Public Defender, attorney).
PER CURIAM.
This matter has come to the Supreme Court through different procedural avenues. The Court denied defendants' petitions for certification, which related to the unanimous portion of the Appellate Division's judgment. 162 N.J. 198, 743 A.2d 850 (1999). Based on the partial dissent filed in the Appellate Division and reported at 321 N.J.Super. at 112, 728 A.2d 279 (1999), the State filed an appeal as of right pursuant to Rule 2:2-1(a)(2). In respect of that appeal, the judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Kleiner's majority opinion, reported at 321 N.J.Super. 96, 728 A.2d 279 (1999).
For affirmanceChief Justice PORITZ and Justices O'HERN, STEIN, COLEMAN, LONG, VERNIERO and LaVECCHIA7.
OpposedNone.